COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-04-296-
CV





IN RE TIG SPECIALTY INSURANCE					 	   RELATOR

COMPANY	



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM
 
OPINION
(footnote: 1)
------------

The court has considered relator's petition for writ of mandamus 
and motion for emergency stay of discovery and is of the opinion that relief should be denied.  Accordingly, relator's petition for writ of mandamus and motion for emergency stay of discovery are denied.

Relator shall pay all costs of this original proceeding
, for which let execution issue.



PER CURIAM





PANEL A
: CAYCE, C.J.; DAUPHINOT and GARDNER, JJ.



DELIVERED: September 28, 2004





FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.